SANDSTROM, Justice.
The State of North Dakota appeals from a summary judgment dismissing its forfeiture action against a 1989 Black Cadillac. Five and a half months after it seized the Cadillac without a warrant, the State began the forfeiture action under North Dakota’s Uniform Controlled Substances Act. The trial court dismissed the forfeiture action because it had not been “instituted promptly” as required by statute. We affirm.
*460I
The State’s complaint alleges that in February 1992 undercover law enforcement agents bought marijuana at Herb’s Lounge, Wilton, North Dakota. In two instances, the Cadillac was allegedly used by its owner, Herbert O’Rourke, to transport marijuana for the purpose of sale.
On March 3, 1993, a law enforcement officer seized the Cadillac without a warrant under the forfeiture provisions of the Uniform Controlled Substances Act (Act). Under the Act, vehicles used to transport controlled substances for the purpose of sale are subject to forfeiture. N.D.C.C. § 19-03.1-36(l)(e). Property subject to forfeiture under the Act may be seized without process if “a law enforcement agency has probable cause to believe that the property was used or is intended to be used in violation of [the Act].” N.D.C.C. § 19 — 03.1—36(2)(d).
The State began a forfeiture proceeding against the Cadillac on August 24, 1993, 174 days after the vehicle had been seized without process. O’Rourke answered the State’s complaint and moved to dismiss for lack of jurisdiction. O’Rourke argued the court lacked jurisdiction because the State had not “instituted promptly” forfeiture proceedings as required by N.D.C.C. § 19-03.1-36(3). The State argued the forfeiture action had been instituted promptly. The State claimed the 174-day delay was reasonable because law enforcement and O’Rourke were negotiating O’Rourke’s possible cooperation as an undercover informant in a pending criminal investigation.
The trial court dismissed the State’s complaint, concluding the forfeiture action had not been instituted promptly:
“As noted, no reason was offered in this case that would have prevented the government from commencing the proceeding. Instead, it attempts to justify its failure to act promptly. The government says it delayed in order to make the owner’s cooperation more effective.
* * * * * *
“As stated, the question to be resolved is not whether delay was ‘reasonable’ or ‘justifiable,’ but whether the government complied with the statutory command that it institute proceedings promptly. There was nothing to prevent it from doing so, and the delay of 174 days was not prompt. The owner did not engage in any activity that could be said to create an estoppel or waiver against him.”
The State appeals. This Court has jurisdiction under Art. VI, § 6, N.D. Const., and N.D.C.C. § 28-27-01. The appeal is timely under Rule 4(a), N.D.R.App.P.
II
The interpretation of a statute is a question of law, and is fully reviewable by this Court on appeal. Gabriel v. Minnesota Mut. Fire and Cas., 506 N.W.2d 73, 75 (N.D.1993). In interpreting statutes, we are guided by several principles of statutory construction. In applying a uniform law, we construe its provisions “to effectuate its general purpose to make uniform the law of those states which enact it.” N.D.C.C. § 1-02-13. Additionally, we construe statutes
“as a whole to determine the intent of the legislature, deriving that intent by taking and comparing every section as a part of a whole. When the language of a statute is ambiguous or of doubtful meaning, we may look beyond the letter of the statute to ascertain legislative intent.”
City of Bismarck v. Santineau, 509 N.W.2d 56, 59 (N.D.1993) (citations omitted). Finally,
“if a statute is susceptible of two constructions, one which will be compatible with constitutional provisions or one which will render the statute unconstitutional, we must adopt the construction which will make the statute valid.”
Paluck v. Bd. of County Comm’rs, Stark County, 307 N.W.2d 852, 856 (N.D.1981).
Because both O’Rourke and the State submitted affidavits on the motion to dismiss, the motion must be treated as one for summary judgment. Rule 12(e), N.D.R.Civ.P.
“[S]ummary judgment is appropriate only if there are no issues of material fact or any conflicting inferences to be drawn from those facts, and a party is entitled to *461judgment as a matter of law. A trial court’s decision on a motion for summary judgment is a conclusion of law and is fully reviewable on appeal.” (Citations omitted.)
Moen v. Moen, 519 N.W.2d 10, 12 (N.D.1994). The party moving for summary judgment has the burden of demonstrating there is no genuine issue of material fact. Continental Cas. Co. v. Kinsey, 513 N.W.2d 66, 69 (N.D.1994). The party opposing the motion for summary judgment cannot rest upon mere allegations or denials in the pleadings, but must respond, showing there is a genuine issue for trial. Continental Cas. Co. “Even if factual disputes exist between the parties, summary judgment is appropriate if the law is such that the resolution of the factual dispute will not change the result.” Continental Cas. Co.
Ill
The Uniform Controlled Substances Act authorizes a law enforcement agency to seize property without process when the law enforcement agency “has probable cause to believe that the property was used or is intended to be used in violation of [the Act].” N.D.C.C. § 19 — 08.1—36(2)(d). The Act directs “[i]n the event of seizure pursuant to subsection 2 [§ 19-03.1-36(2)], proceedings under subsection 4 [§ 19-03.1-36(4)] must be instituted promptly.” N.D.C.C. § 19-03.1-36(3). Subsection 4, however, does not expressly set a procedure for instituting a forfeiture proceeding. Subsection 4 provides:
“Property taken or detained under this section is not subject to replevin, but is deemed to be in custody of the board or a law enforcement agency subject only to the orders and decrees of the district court having jurisdiction over the forfeiture proceedings as set out in subsection 2 [19-03.1-36(2) ]. When property is seized under this chapter, the board or a law enforcement agency may:
a. Place the property under seal.
b. Remove the property to a place designated by it.
c. Require the attorney general to take custody of the property and remove it to an appropriate location for disposition in accordance with law.”
N.D.C.C. § 19-03.1-36(4).
Procedures for instituting a forfeiture proceeding are contained in N.D.C.C. §§ 19-03.1-36.1 through 19-03.1-36.7, which were added to the Act in 1989. See S.L.1989, ch. 268, §§ 2-8. The legislative history shows the 1989 amendments to the Act were designed to establish
“procedures for the forfeiture of property connected with the manufacturing, sale, or transportation of controlled substances, including requiring the filing of a summons and complaint providing notice to the owner and any interest holder in the property of the forfeiture proceedings.”
Minutes of Senate Judiciary Committee on Senate Bill 2176, Bill Summary, Prepared by Legislative Council, March 16, 1989. The need for adding a procedure to the statute was explained by an assistant attorney general, who provided written comments and spoke in favor of the amendments. In written testimony, the assistant attorney general explained:
“Although N.D.C.C. § 19-03.1-36 does authorize forfeiture, no specific procedures are set forth in that section. A similar provision has been struck down as unconstitutional by the South Dakota Supreme Court [State v. Miller, 248 N.W.2d 377 (S.D.1976) ] in that it did not provide for notice and hearing before forfeiture of property.
* * * * * *
“This bill is intended to establish specific forfeiture procedures to guide both the court and the parties to a forfeiture proceeding and to ensure that the due process rights of the owner of the property to be forfeited, or any person with a legal interest in that property, will be protected.”
Minutes of Senate Judiciary Committee on Senate Bill 2176, Summary of Testimony of Robert Bennett, January 11, 1989.
The 1989 amendments provide that property subject to forfeiture under the Act, other than property that may be summarily forfeited, may be forfeited by order of a district court only after:
*462“1. A written consent to forfeiture executed by the owner of the property and all persons with a legal interest in the property to be forfeited has been filed with the court; or
“2. Commencement of forfeiture proceedings.”
N.D.C.C. § 19-03.1-36.1. Forfeiture proceedings begin by the
“filing of a summons and complaint for forfeiture of the property in the district court of the county in which the property was seized, is being held, or is located.... The proceedings must be brought in the name of the state. The complaint must describe the property, state its location, state its present custodian, state the name of each owner if known, state the name of each party with a legal interest in the property if known or of legal record, allege the essential elements of the violation that is claimed to exist, and must conclude with a prayer to enforce the forfeiture. Notice of the forfeiture proceedings must be given to each known owner and known person with a legal interest in the property to be forfeited by serving a copy of the summons and complaint in accordance with the North Dakota Rules of Civil Procedure .... ”
N.D.C.C. § 19-03.1-36.3.
The language of subsections 3 and 4 of N.D.C.C. § 19-03.1-36 is ambiguous as to what procedure must be promptly initiated following a seizure. We conclude, however, reading the statute as a whole, taking into account the legislative history, the procedures contained in §§ 19-03.1-36.1 through 19-03.1-36.7 must be instituted promptly following a seizure under the Act.
IV
A
The State instituted proceedings against the Cadillac 174 days after seizure by serving O’Rourke with a summons and complaint for forfeiture. The State argues the 174-day delay was reasonable under the circumstances, and therefore, proceedings were “instituted promptly” under N.D.C.C. § 19-03.1-36(3). The State argues the appropriate analysis for determining promptness is the four-part test first announced by the United States Supreme Court in Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972). The Barker test was developed to determine whether a defendant’s Sixth Amendment right to a speedy trial had been violated. The United States Supreme Court later adapted the four-part analysis to forfeiture cases, concluding the Barker test was also appropriate for determining whether the delay between a seizure of property and a forfeiture hearing violated due process. United States v. $8,850, 461 U.S. 555, 564, 103 S.Ct. 2005, 2012, 76 L.Ed.2d 143, 152 (1983); see Commonwealth v. Goldman, 398 Mass. 201, 496 N.E.2d 426, 427 (1986). The Barker test involves a balancing of: (1) the length of delay, (2) the reason for the delay, (3) the conduct of the property owner in pursuing prompt action, and (4) the prejudice to the property owner. Barker, 407 U.S. at 530, 92 S.Ct. at 2191-92; $8,850, 461 U.S. at 564, 103 S.Ct. at 2012.1 The factors are related and must be considered together with other relevant circumstances and the trial court must then engage in a difficult and sensitive balancing process. State v. Presbuch, 366 N.W.2d 794, 795 (N.D.1985) (citing State v. Wunderlich, 338 N.W.2d 658, 660 (N.D.1983)).
The State contends the “promptness” requirement is included in the forfeiture provision of the Act to ensure compliance with due process, and, therefore, the Barker test is the appropriate measure of promptness. See e.g. State v. One (1) Ford Van, Econoline, 154 N.J.Super. 326, 381 A.2d 387, 392 (1977) (the *463requirement of “prompt” action is of constitutional due process dimension); In re 1975 Chevrolet Corvette, Two-Door Auto, 424 So.2d 152, 153 (Fla.App.1982) (due process requires reasonably prompt forfeiture action); Reach v. State, 530 So.2d 40, 41 (Ala.1988) (mandate in statute that forfeiture proceedings be instituted promptly is necessary to statute’s constitutionality).
The legislative history reflects a specific intent to ensure due process rights were protected. The history of the 1989 modifications to § 19-03.1-36, codifying the specific procedures government officials have to institute promptly in a forfeiture action, reflect this intent. Minutes of Senate Judiciary Committee on Senate Bill 2176, Summary of Testimony of Robert Bennett, January 11, 1989. An amendment to a statute must be considered in determining the true intent and objective of the legislature. Blackburn, Nickels & Smith, Inc. v. National Farmers Union Property & Cas. Co., 452 N.W.2d 319, 322 (N.D.1990); Hammond v. North Dakota State Personnel Board, 332 N.W.2d 244, 247 (N.D.1983); State v. Mees, 272 N.W.2d 61, 65 (N.D.1978). Procedural due process requires notice and a meaningful opportunity for a hearing appropriate to the nature of the case. Sabinash v. Director of Department of Transportation, 509 N.W.2d 61, 63 (N.D.1993). The amendments provided notice and hearing requirements for parties with a legal interest in the property. The statute, taken as a whole, now provides an opportunity to be heard “at a meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333, 96 S.Ct. 893, 902, 47 L.Ed.2d 18, 32 (1976) (emphasis added); see also $8,850, 461 U.S. at 564, 103 S.Ct. at 2012, 76 L.Ed.2d at 152 (setting forth the framework for determining whether delay violated due process right to be heard at a meaningful time). We conclude the promptness requirement of the forfeiture statute should be interpreted consistent with the requirements of due process. See Paluck, 307 N.W.2d at 856.
As a general rule, due process requires persons be given notice and an opportunity to be heard before the government deprives them of property. Beckler v. N.D. Workers Comp. Bur., 418 N.W.2d 770, 773 (N.D.1988); United States v. James Daniel Good Real Property, — U.S. -, -, 114 S.Ct. 492, 501, 126 L.Ed.2d 490, 501-03 (1994); $8,850, 461 U.S. at 562 n. 12, 103 S.Ct. at 2011 n. 12. There are exceptions to the general rule, “but only in extraordinary situations where some valid governmental interest is at stake that justifies postponing the hearing until after the event.” Good Real Property, — U.S. at -, 114 S.Ct. at 501 (citations omitted) (government’s seizure of real property was not an extraordinary situation justifying the postponement of notice and hearing until after the seizure). But see $8,850, 461 U.S. at 562, 103 S.Ct. at 2010-11 (seizure of currency subject to forfeiture is an extraordinary situation allowing for seizure without prior notice or hearing); Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 94 S.Ct. 2080, 40 L.Ed.2d 452 (1974) (seizure of a yacht subject to civil forfeiture was extraordinary situation justifying seizure without prior notice or hearing).
O’Rourke does not argue, and therefore, we do not decide, whether extraordinary circumstances exist in this case justifying the seizure of the car without pre-seizure process. We need only decide whether the time lapse between seizure of the ear and initiation of process by the State violated the statute and due process.
In cases where the State does not provide pre-seizure notice and hearing, due process requires the State not “unduly delay” the bringing of post-seizure proceedings. See $8,850 461 U.S. at 564, 103 S.Ct. at 2012. There is no bright line dictating when a post-seizure hearing must occur. $8,850, 461 U.S. at 562, 103 S.Ct. at 2010-11. “ ‘[D]ue process is flexible and calls for such procedural protections as the particular situation demands.’” $8,850, 461 U.S. at 564, 103 S.Ct. at 2012 (quoting Morrissey v. Brewer, 408 U.S. 471, 481, 92 S.Ct. 2593, 2600, 33 L.Ed.2d 484 (1972)). See Beckler, 418 N.W.2d at 773. Due process claims must be analyzed on an ad hoc basis by balancing the competing interests and assessing whether the basic due process requirement of fairness has been satisfied in a particular case. $8,850, 461 U.S. at 564-65, 103 S.Ct. at 2012-*46413; see State v. Padgett, 410 N.W.2d 143, 145 (N.D.1987) (the resolution of a due process claim based on preaccusatorial delay requires a balancing of the reasonableness of the delay against the prejudice to the accused).
We hold the Barker test an appropriate standard to evaluate if the State has fulfilled the statutory requirement of prompt action in forfeiture cases under N.D.C.C. § 19-03.1-36(3). See Moses v. Burleigh County, 438 N.W.2d 186, 190 (N.D.1989) (this Court may be guided by federal court decisions in parallel federal civil rights litigation). Under the Barker test, none of the factors of the test are determinative. All relevant facts must be considered, whether they fit within one of the four parts of the Barker test or not. See Presbuch; Wunderlich. See also Moynes v. State, 555 So.2d 1086, 1088 (Ala.Civ.App.1989) (prompt means within reasonable time under the circumstances); In re 1975 Chevrolet Corvette, 424 So.2d at 153 (whether delay violated mandate of promptness is determined on a case-by-case basis).
B
Based on the affidavits filed before the trial court, the State argues the statutory requirement of prompt action has been met in this case, or at the very least, a fact issue exists precluding summary judgment on the issue of promptness.
The first factor of the Barker test is the length of the delay. The United States Supreme Court says it is the “overarching factor” in the analysis and it “is to some extent a triggering mechanism.” $8,850, 461 U.S. at 565, 103 S.Ct. at 2012. The 174-day delay in this case between seizure of the Cadillac and initiation of proceedings is a significant lapse of time, weighing heavily against a finding of promptness.
Second, under the Barker analysis, is the reason for the delay. Normally, the question of whether the State has fulfilled its duty to act promptly is a question of fact. Goldman, 496 N.E.2d at 427; In re 1975 Chevrolet Corvette, 424 So.2d at 153. A party resisting a motion for summary judgment, however, has the responsibility of presenting competent admissible evidence by affidavit or other comparable means, raising a material fact issue or from which the court may draw an inference creating a material factual issue. Stewart v. Ryan, 520 N.W.2d 39, 40 (N.D.1994). In response to O’Rourke’s motion, the State submitted three affidavits. Of them, only the affidavit of Mike Lynk, a special agent with the North Dakota Bureau of Criminal Investigation, however, relates to post-seizure actions. Lynk states he had
“participated in negotiations with Herbert O’Rourke which involved O’Rourke’s purchase of controlled substances as part of a continuing criminal investigation.
“[T]he last contact with Herbert O’Rourke was on or about August or September 1993. At that time we again discussed O’Rourke’s willingness to cooperate with law enforcement and he refused.”
In a response affidavit, O’Rourke states he had negotiated with the State about providing assistance in the State’s criminal investigation. O’Rourke also states:
“[HJowever, Mr. Lynk made it absolutely clear that under no conditions would he consider returning the Cadillac, and that no matter what I did Mr. Lynk intended to proceed with the forfeiture proceedings against the Cadillac. During the time that I worked with the drug enforcement unit, there was no further mention of me getting the Cadillac as the drug enforcement unit had made it quite clear that forfeiture was not negotiable, and that the drug enforcement unit intended to proceed with the forfeiture no matter what.”
The State filed no additional affidavits.
Construing the evidence presented in favor of the State, as we must, we conclude there is no genuine dispute as to any material fact. The State’s affidavits do not explain why the delay was a necessary component of the negotiations, or if the negotiations were the reason for the delay in instituting the proceedings. No competent admissible evidence was introduced by the State explaining its delay. Counsel for the State argues the delay was necessary to protect the confidential nature of O’Rourke’s involvement in the criminal investigation. Nothing in the record, however, supports this *465factual assertion. Arguments of counsel, absent affidavit or other sworn testimony, do not create an issue of fact. Security State Bank v. Schultz, 350 N.W.2d 40, 42-43 n. 2 (N.D.1984). Therefore, no factual dispute exists on this issue.
The next Barker factor is the conduct of the property owner in pursuing prompt action. The trial court found O’Rourke did not engage in any activity creating an estoppel or waiver. O’Rourke emphasizes the seized property is not subject to replevin, and is subject only to the district court having jurisdiction. See N.D.C.C. § 19-03.1-36(4). Preclusion of replevin, however, is neither novel nor unique. “It is a well-settled doctrine of the common law that replevin will not lie for goods in the custody of the law....” Shaide v. Brynjelfson, 78 N.D. 531, 539, 50 N.W.2d 500, 504 (1951). And “claim and delivery will not lie to recover possession of property seized by a game warden pursuant to an act of the legislature.” Shaide, 78 N.D. at 540, 50 N.W.2d at 505.
O’Rourke incorrectly suggests nothing can be done if a law enforcement agency fails to begin a forfeiture proceeding as it should. “In Ferch v. Housing Authority of Cass County, 79 N.D. 764, 790, 59 N.W.2d 849, 866 (1953), we specifically recognized that public officers could be compelled to comply with the law ‘through mandamus, or mandatory injunction buttressed by contempt proceedings.’” Ennis v. Dasovick, 506 N.W.2d 386, 392 (N.D.1993). O’Rourke could have sought mandamus to compel the officials to begin forfeiture proceedings. O’Rourke did not affirmatively assert his right to a prompt hearing. Under the statute, however, the State is under an affirmative duty to act promptly. A property owner should not be required to take legal action to regain property the State has summarily taken. A property owner’s actions are only relevant in cases where the property owner acts to vindicate the right to prompt action or consents to delay. See Reach, 530 So.2d at 41 (claimant under no duty to request release of property). O’Rourke swears he did not consent to the delay. The State presented no conflicting evidence. There is no dispute of fact. O’Rourke cannot be held to have consented to the delay.
At oral argument, counsel for O’Rourke conceded the State’s delay did not prejudice O’Rourke’s ability to present a defense in the forfeiture proceeding. The issue of prejudice, however, is not confined to whether the claimant can adequately present a defense. Due process not only guarantees fair play, “‘[i]ts purpose, more particularly, is to protect [a person’s] use and possession of property from arbitrary encroachment — to minimize substantively unfair or mistaken deprivations of property.’” James Daniel Good Real Property, — U.S. at -, 114 S.Ct. at 501 (quoting Fuentes v. Shevin, 407 U.S. 67, 80-81, 92 S.Ct. 1983, 1994, 32 L.Ed.2d 556 (1972)). The State’s seizure of the Cadillac deprived O’Rourke of his right of ownership over the car, including his right of use and enjoyment, and the right of sale. Further, O’Rourke is prejudiced because the Cadillac is a wasting asset, which diminishes in value over time. One (1) Ford Van, Econoline, 381 A.2d at 393; In re Forfeiture of One 1983 Cadillac, 176 Mich.App. 277, 439 N.W.2d 346, 349 (1989).
Finally, O’Rourke’s due process rights were further prejudiced by the fact the Cadillac was seized without any prior process, increasing the risk that the State’s seizure was an arbitrary encroachment on O’Rourke’s right to property. Although not equivalent to a full hearing, pre-seizure, ex parte process in the form of a warrant issued by a detached magistrate, helps ensure the probable validity of the State’s claim. “ ‘[D]ue process is afforded only by the kinds of “notice” and “hearing” that are aimed at establishing the validity, or at least the probable validity, of the underlying claim....’” Garrison Memorial Hosp. v. Rayer, 453 N.W.2d 787, 790 (N.D.1990) (emphasis added) (quoting Sniadach v. Family Finance Corp., 395 U.S. 337, 343, 89 S.Ct. 1820, 1823, 23 L.Ed.2d 349 (1969) (Harlan, J., concurring)). See also James Daniel Good Real Property, — U.S. at -, 114 S.Ct. at 513 (O’Connor, J., concurring in part and dissenting in part).
In applying the Barker test, there is no evidentiary dispute as to a material fact. *466Summary judgment was proper; the forfeiture action was not prompt as a matter of law.
V
The judgment of the trial court is affirmed.
VANDE WALLE, C.J., and NEUMANN, J., concur.

. The concurring opinion obscures that, in the $8,850 case, availability of the administrative proceeding asking for remission or mitigation of the forfeiture was not a factor in determining if the four-part test should be the standard to assess the timeliness of beginning the judicial proceeding. See $8,850, 461 U.S. at 562-65, 103 S.Ct. at 2010-13. Rather, the claimant’s use of the administrative proceeding was a factor considered under part two of the four-part test — the reason for the delay. $8,850 at 566, 103 S.Ct. at 2013 ("An important justification for delaying the initiation of forfeiture proceedings is to see whether the Secretary’s decision on the petition for remission will obviate the need for judicial proceedings.”).